DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 4-23 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 7/7/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 and 16-22 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,645,248 to Campbell in view of CA Patent Number 2808001 to Mlynsky.

Regarding claim 4, Campbell discloses an aerostatic lift system for a lighter-than-air aircraft (LTA apparatus 1), the system comprising:
A spherical lifting cell comprising an air-impermeable membrane (impermeable sheeting material 29) coupled to a geodesic frame (geodesic structure 23);
A compressor coupled to the spherical lifting cell and configured to control an amount of air within the spherical lifting cell (pump 90); and
An airflow management system communicatively coupled to the compressor (microcontroller 80), wherein:
The airflow management system is configured to increase an altitude of the spherical lifting cell by causing the compressor to create an outflow of air from the spherical lifting cell, wherein the airflow management system is configured to decrease the altitude of the spherical lifting cell by causing the compressor to create an inflow of air into the spherical lifting cell (column 9, lines 14-19 disclose “Ballonet 34 is inflated or deflated by remote or automatically controlled pumps and servo actuated valves (e.g., ballonet pump assembly 35).  Inflation or deflation of the ballonet 34 provides a degree of controllable ballast for changing altitudes of the LTA apparatus”).
Campbell does not disclose the lighter-than-air aircraft is configured to generate electrical energy by utilizing the inflow of air into the spherical lifting cell as the spherical lifting cell decreases in altitude.  However, this limitation is taught by Mlynsky.  Mlynsky discloses a balloon based wind energy system that uses inflow of air 12 to generate electrical energy (page 9, lines 13-14 disclose “This air flow is additional source of energy for the wind turbine”).  It would be obvious to a person having ordinary skill in the art to modify Campbell using the teachings from Mlynsky in order to provide an additional source of energy for the balloon.

Regarding claim 5 (dependent on claim 4), Campbell discloses the spherical lifting cell includes an icosahedron-based geodesic frame.  Column 4, lines 9-10 discloses “In this icosahedron geodesic framework of the present embodiment”.  

Regarding claim 6 (dependent on claim 4), Campbell discloses the air-impermeable membrane comprises a single ply polymer.  Column 4, lines 17-19 disclose “The geodesic structure 23 can support a flexible gas impermeable sheeting material 29 which can be, but is not limited to, Mylar”.   

Regarding claim 7 (dependent on claim 4), Campbell does not disclose the air-impermeable membrane comprising multiple, laminated plies of polymer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sheeting out of multiple laminated plies in order to further strengthen the sheeting, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 8 (dependent on claim 4), Campbell discloses the air-impermeable membrane comprising an aluminized biaxially-oriented polyethylene terephthalate.  Column 4, lines 17-19 disclose “The geodesic structure 23 can support a flexible gas impermeable sheeting material 29 which can be, but is not limited to, Mylar”.   
Campbell does not disclose the membrane including heat-sealed edges.  However, column 4, lines 28-31 disclose “Panels (e.g., panel 24) of the gas impermeable sheeting material 29 can also be sealed together on the inside of the geodesic framework 23 with tape.  Other joining means may be used”.  It would be obvious to a person having ordinary skill in the art to modify Campbell to use heat-sealed edges to use a known way of joining mylar panels.  

Regarding claim 9 (dependent on claim 4), Campbell discloses the air-impermeable membrane comprising a first biaxially-oriented polyethylene terephthalate.  Column 4, lines 17-19 disclose “The geodesic structure 23 can support a flexible gas impermeable sheeting material 29 which can be, but is not limited to, Mylar”.
Campbell does not disclose a second biaxially-oriented polyethylene terephthalate, wherein the second biaxially-oriented polyethylene terephthalate is an aluminized biaxially-oriented polyethylene terephthalate.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sheeting out of multiple layers of Mylar in order to further strengthen the sheeting, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 10 (dependent on claim 9), Campbell does not disclose the air-impermeable membrane further comprising a woven mesh fiber cord positioned between the first biaxially-oriented polyethylene terephthalate and the second biaxially-oriented polyethylene terephthalate, wherein the first biaxially-oriented polyethylene terephthalate is layered onto the second biaxially-oriented polyethylene terephthalate with a 90 degree bias.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sheeting out of a fiber reinforced sheeting and mylar layered perpendicularly for additional strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 11 (dependent on claim 4), Campbell discloses the geodesic frame comprising a carbon fiber reinforced polymer.  Column 4, lines 7-9 disclose “Each strut can be made of tubular carbon composite made with ProSparTM manufactured by Glassforms Industries of California”.  

Regarding claim 16 (dependent on claim 4), Campbell discloses the geodesic frame including a plurality of multi-point modular hubs (connector 60) interconnecting a plurality of struts (struts 65), wherein the total number of the plurality of multi-point modular hubs is based on a geodesic frequency of the geodesic frame (column 4, lines 1-6 disclose “In this embodiment, the struts 65 and connectors 60 are constructed as a 3 frequency icosahedron geodesic framework 23”).   
Campbell does not disclose the struts being an arched-beam.  However, it would have been an obvious matter of design choice to make the different portions of the strut of whatever form or shape was desired or expedient to better mimic the shape of the balloon. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 17 (dependent on claim 4), Campbell discloses a pressure sensor configured to detect an amount of pressure in the spherical lifting cell, wherein the airflow management system is configured to control the compressor based in part on the amount of pressure in the spherical lifting cell.  Column 7, lines 25-30 disclose “Depending on the difference between the readings, microcontroller 80 determines by algorithms known to know familiar in the art of fuzzy logic whether to increase or decrease the pressure in the ballast ballonet 34 as measured by a gas pressure transducer 86 coupled to the ballonet”.  

Regarding claim 18 (dependent on claim 4), Campbell discloses a photovoltaic array configured to convert solar energy to electrical energy.  Column 9, lines 52-55 disclose “For generating power (e.g., to operate the various components on the LTA apparatus), photovoltaic panels 71 can be attached to or replace the sheeting material panels coupled to the framework 23”.  
Campbell does not disclose a rechargeable battery configured to receive the electrical energy from the photovoltaic array, and a charge controller configured to regulate an amount of electrical energy provided to the rechargeable battery from the photovoltaic array.  However, having disclosed the use of photovoltaic panels for generating power, the examiner takes official notice that it would be obvious to a person having ordinary skill in the art to use rechargeable batteries to store the generated power and a charge controller to prevent the battery from being overcharged.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Regarding claim 19 (dependent on claim 18), Campbell as modified further teaches an electric motor configured to draw the electrical energy form the rechargeable battery and drive the compressor.  Column 9, lines 52-55 disclose “For generating power (e.g., to operate the various components on the LTA apparatus), photovoltaic panels 71 can be attached to or replace the sheeting material panels coupled to the framework 23”, and ballast pump 90 and servo valve 88 are components on the LTA apparatus.  

Regarding claim 20 (dependent on claim 4), Campbell does not disclose an electric motor coupled to the compressor and configured to generate electrical energy, wherein the compressor is configured to provide a high-pressure inflow of air that turns the electrical motor to generate the electrical energy.  However, these limitations are taught by Mlynsky.  Mlynsky discloses a balloon based wind energy system having an electric motor (generator 2) coupled to the compressor (intake 12) and configured to generate electrical energy (page 9, lines 13-14 disclose “This air flow is additional source of energy for the wind turbine”), wherein the compressor is configured to provide a high-pressure inflow of air that turns the electrical motor to generate the electrical energy (the abstract discloses “The intake nozzle assembly is configured to receive and to accelerate wind.  The accelerated wind creates low air pressure area in the venturi piping downstream of the balloon.  At this point lightweight reinforced piping connects to allow the air from the ground level to be drawn in upwards.  Resulting air movement spins the turbine and the generator”).  It would be obvious to a person having ordinary skill in the art to modify Campbell using the teachings from Mlynsky in order to provide an additional source of energy for the balloon.
Campbell does not disclose a rechargeable battery configured to store electrical energy from a charge controller, wherein the charge controller receives the electrical energy generated by the electric motor and stores the electrical energy in the rechargeable battery.  However, having disclosed the use of photovoltaic panels for generating power, the examiner takes official notice that it would be obvious to a person having ordinary skill in the art to use rechargeable batteries to store the generated power and a charge controller to prevent the battery from being overcharged.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Regarding claim 21 (dependent on claim 4), Campbell discloses a pressure relief valve configured to prevent an over-pressurization of the spherical lifting cell.  Column 7, lines 32-33 disclose “Decreasing the ballonet gas pressure is done via a gas release servo valve 88”.

Regarding claim 22 (dependent on claim 4), Campbell discloses a vacuum relief valve configured to prevent an under-pressurization of the spherical lifting cell.  Column 7, lines 30-31 disclose “Increasing the ballonet gas pressure is done via a ballast gas pump 90”.  

Claims 12-15 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,645,248 to Campbell in view of CA Patent Number 2808001 to Mlynsky, in further view of US Patent Number 9,266,597 to Pasternak.

Regarding claim 12 (dependent on claim 4), Campbell discloses the geodesic frame comprising a plurality of modular parts that includes a plurality of strut (struts 65) and a plurality of modular hubs (connectors 60). 
Campbell does not disclose the struts being an arched-beam.  However, it would have been an obvious matter of design choice to make the different portions of the strut of whatever form or shape was desired or expedient to better mimic the shape of the balloon. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Campbell does not disclose the modular parts including a plurality of cable tendons.  However, this limitation is taught by Pasternak.  Pasternak discloses an airship framework, and column 5, lines 18-19 disclose “tension cables 22 diagonally interconnect each opposite corner joint throughout the internal main frame 12…The cables 22 when properly tensioned to a predetermined load increases the rigidity and stiffness of the internal main frame 12”.  It would be obvious to a person having ordinary skill in the art to modify Campbell using the teachings from Pasternak in order to increase the rigidity and stiffness of the framework.

Regarding claim 13 (dependent on claim 12), Campbell as modified by Pasternak further teaches each arched-beam strut of the plurality of arched-beam struts includes a first end and a second end (all beams inherently have a first end and a second end), wherein the plurality of cable tendons are configured to generate tension to counteract compression of the plurality of arched-beam struts (column 5, lines 18-19 disclose “tension cables 22 diagonally interconnect each opposite corner joint throughout the internal main frame 12…The cables 22 when properly tensioned to a predetermined load increases the rigidity and stiffness of the internal main frame 12”).  
Campbell and Pasternak do not explicitly disclose wherein a respective cable tendon of the plurality of cable tendons extends from the first end to the second end of each arched-beam strut.  However, Campbell discloses the ends of each strut being connected at a joint by connector 60, and Pasternak teaches the use of tension cables 22 to interconnect joints throughout the internal main frame.  It would thus be obvious to a person having ordinary skill in the art to modify Campbell and Pasternak to provide additional tension cables to connect the ends of the struts at the connectors in order to interconnect the joints throughout the frame to increase the rigidity and stiffness of the frame.   

Regarding claim 14 (dependent on claim 12) and 15 (dependent on claim 14), Campbell does not disclose the air-impermeable membrane is coupled to the modular hub of the geodesic frame by a sealing gasket and a cover plate, and wherein the sealing gasket is configured to provide an airtight seal and to prevent an abrasion of the air-impermeable membrane, wherein the sealing gasket comprises a compressible butyl rubber.  However, column 4, lines 28-31 disclose “Panels (e.g., panel 24) of the gas impermeable sheeting material 29 can also be sealed together on the inside of the geodesic framework 23 with tape.  Other joining means may be used”.  It would be obvious to a person having ordinary skill in the art to modify Campbell to use other known joining means such as a sealing gasket of butyl rubber in order to seal the sheeting material 29 to framework 23.  

Claim 23 is rejected under 35 USC 103 as being unpatentable over US Patent Number 5,645,248 to Campbell in view of CA Patent Number 2808001 to Mlynsky, in further view of US Patent Number 10,843,783 to Cranston.

Regarding claim 23, Campbell discloses an aerostatic lift system for a lighter-than-air aircraft (LTA apparatus 1), the system comprising:
A spherical lifting cell comprising an air-impermeable membrane (impermeable sheeting material 29) coupled to a geodesic frame (geodesic structure 23); and
A compressor coupled to the respective spherical lifting cell and configured to control an amount of air within the spherical lifting cell (pump 90); and
An airflow management system communicatively coupled to the compressor (microcontroller 80), wherein:
The airflow management system is configured to decrease the internal pressure of a first spherical lifting cell by causing the compressor to create an outflow of air from the first spherical lifting cell, and wherein the airflow management system is configured to increase the internal pressure of the first spherical lifting cell by causing the compressor to create an inflow of air into the first spherical lifting cell, wherein the spherical lifting cell is configured to decrease in altitude as the lifting cell increase in internal pressure (column 9, lines 14-19 disclose “Ballonet 34 is inflated or deflated by remote or automatically controlled pumps and servo actuated valves (e.g., ballonet pump assembly 35).  Inflation or deflation of the ballonet 34 provides a degree of controllable ballast for changing altitudes of the LTA apparatus”).
Campbell does not disclose a plurality of spherical lifting cells, a plurality of compressors, and a plurality of flow management systems.  However, this limitation is taught by Cranston.  Cranston discloses a lighter than air vehicle comprising an icosahedron framework, and Figure 7 shows an aircraft embodiment having a plurality of these frameworks.  It would be obvious to a person having ordinary skill in the art to modify Campbell using the teachings from Cranston in order to provide additional LTA cells for additional lift in different aircraft configurations.
Campbell does not disclose the lighter-than-air aircraft is configured to generate electrical energy by utilizing the inflow of air into the plurality of spherical lifting cell as the plurality of spherical lifting cell increase their internal pressure.  However, this limitation is taught by Mlynsky.  Mlynsky discloses a balloon based wind energy system that uses inflow of air 12 to generate electrical energy (page 9, lines 13-14 disclose “This air flow is additional source of energy for the wind turbine”).  It would be obvious to a person having ordinary skill in the art to modify Campbell using the teachings from Mlynsky in order to provide an additional source of energy for the balloon.

Response to Arguments
Applicant’s arguments regarding the drawing objection and the 112 rejection are persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Campbell discloses a lighter than air aircraft that uses inflow of air to and from the ballonet to control the altitude of the aircraft, and Mlynsky provides a teaching to use airflow in a balloon system to generate electricity.  The combination therefore teaches the use of the inflow of air into the ballonet in order to generate electricity.  
Regarding claim 12, an arched shape enabling cable tendons to be attached is neither a new nor unexpected result.  Furthermore, it is unclear how Pasternak being designed for conventional lifting gas would teach away from such a modification to Campbell.
Regarding claim 13, column 5, lines 18-19 of Pasternak disclose “tension cables 22 diagonally interconnect each opposite corner joint throughout the internal main frame 12…The cables 22 when properly tensioned to a predetermined load increases the rigidity and stiffness of the internal main frame 12”.  Increasing the rigidity and stiffness of the frame counteracts compression of the components of the frame, such as the struts.
Regarding claim 20, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  First, Figure 1 of Mlynsky clearly show that the air intake adjacent 12 is clearly coupled to balloon 6.  Second, Mlynsky was not relied upon to teach the compression being configured to control an amount of air within the spherical lifting cell, as this limitation was disclosed by Campbell.  Third, Campbell is the primary reference, and Mlynsky is the secondary reference, not the other way around, therefore Campbell does not have to cure any supposed deficiency of Mlynsky.  Finally, applicant merely provides a conclusory statement that a person of ordinary skill in the art would not have a motivation to combine Campbell and Mlynsky without providing any support for this statement.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642